Citation Nr: 0843827	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a right ankle sprain with pes cavus.

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a left ankle sprain with pes cavus.

3.  Entitlement to a disability rating higher than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2008.  A transcript of the hearing is associated with the 
claims files.

The Board notes that the veteran was provided a Statement of 
the Case on the issue of entitlement to an extension of a 
temporary total evaluation due to treatment for a service-
connected condition requiring convalescence beyond December 
1, 2006.   In the cover letter sent with the Statement of the 
Case, he was informed of the requirement that he submit a 
Substantive Appeal within one year of the August 2007 letter 
informing him of the August 2007 rating decision or 60 days 
from the date the Statement of the Case was sent.  To date a 
Substantive Appeal has not been received.  Thus, the Board 
will limit its consideration accordingly.


REMAND

At the January 2008 hearing, the veteran testified that the 
symptomatology associated with his bilateral ankle and left 
knee disabilities had increased since his last VA 
examinations in April 2005 and May 2007.  Since the veteran 
has reported a worsening of his symptoms since his last VA 
examinations, the Board finds that a new VA examination is 
necessary in order to decide his claims.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991). 

While this case is in remand status, the RO or the Appeals 
Management Center (AMC) should provide the veteran any 
additional required notice.

Accordingly, the case is REMANDED to the AMC in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation 
of his bilateral ankle and left knee 
disabilities or the identifying 
information and any necessary 
authorization to enable VA to obtain 
such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and request him 
to submit the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the nature and extent of all impairment 
resulting from the veteran's service-
connected bilateral ankle and left knee 
disabilities.  The claims folders must 
be made available to and reviewed by 
the examiner.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.  

The examiner should determine if 
lateral instability or subluxation of 
the knee is present and if so indicate 
whether it is slight, moderate or 
severe.  The examiner should also 
determine if the knee locks and if so 
the frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of each 
of these service-connected disabilities 
on the veteran's ability to work.  

The complete rationale for all opinions 
expressed should also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Thereafter, the RO or the AMC 
should readjudicate the issues on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files 
are returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




